Pursuant to MCR 7.306(H)(1), in lieu of granting leave to appeal, we reverse the judgment of the Court of Appeals and we remand this case to the Lenawee Circuit Court for entry of an order granting the motion for summary disposition filed by the defendants-appellants. The Court of Appeals erred by finding that the plaintiff established a prima facie case of an intentional tort falling within the exception to the worker’s compensation exclusive remedy that is found at MCL 418.131(1). There is no evidence in this case that the defendants had a specific intent to injure the plaintiff. Nor does the evidence establish that the defendants “had actual knowledge that an injury was certain to occur and willfully disregarded that knowledge.” Id. See also Travis v Dreis & Krump Mfg Co, 453 Mich 149 (1996).